Citation Nr: 1505394	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral bunions.

2. Entitlement to service connection for a hiatal hernia.

3. Entitlement to an initial compensable schedular disability rating for hammer toes of the left foot.  

4. Entitlement to an initial compensable schedular disability rating for hammer toes of the right foot.  

5. Entitlement to an initial extraschedular disability rating for hammer toes of the left foot.  

6. Entitlement to an initial extraschedular disability rating for hammer toes of the right foot.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1970 and from September 1970 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The October 2010 rating decision denied service connection for a hiatal hernia.  The July 2011 rating decision denied service connection for bilateral bunions.  It also granted service connection for hammer toes of the feet and assigned a noncompensable disability rating for each foot.  

VA is free to bifurcate a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011).  Further, "[b]ifurcation of a claim generally is within the Secretary's discretion."  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  In this case, the Board will bifurcate the issue of increased ratings for hammer toes, and will adjudicate the issue of whether higher ratings may be awarded on a schedular basis.  However, the Board will remand the parallel question of whether extraschedular ratings may be warranted for referral to the Under Secretary for Benefits or the Director of the Compensation Service under the provisions of 38 C.F.R. § 3.321(b).  

In his January 2013 VA Form 9, he asserted that he had additional disability in his left toes of his foot because of surgery performed at a VA facility.  The issue of entitlement compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability of the left toes as a result of VA treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral bunions and initial extraschedular ratings for hammer toes of the left and right feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a hiatal hernia due to any incident of his active duty service. 

2. The Veteran does not have a hammer toe deformity on all toes of his left foot.  

3. The Veteran does not have a hammer toe deformity on all toes of his right foot.  


CONCLUSIONS OF LAW

1. The Veteran's hiatal hernia was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2. The schedular criteria for an initial compensable schedular disability rating for hammer toes of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5282 (2014).

3. The schedular criteria for an initial compensable schedular disability rating for hammer toes of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5282 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in June 2010 and March 2011 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  With regard to his increased rating claims, this appeal arises from disagreement with initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The hiatal hernia examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and review of diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The feet examination was adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it described his hammer toes in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran was diagnosed with a hiatal hernia in October 1996, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  His STRs are negative for a diagnosis of a hiatal hernia but they show that he experienced gastroesophageal symptoms during service.  The second element of a service connection claim is satisfied.  Id.  However, the nexus element of a service connection claim is not satisfied.  Id.  

The Veteran's STRs show that in January 1983, he was seen for gastroesophageal symptoms and the examining provider wanted to determine whether he had gastritis, peptic ulcer disease, or a hiatal hernia.  He underwent an upper gastrointestinal series (UGI) which revealed "[m]ild reflux without evidence of esophagitis or hiatal hernia."  In October 1990, he underwent another in-service UGI and it was noted that "[a] small amount [of gastroesophageal reflux] is seen during the course of the study, but no definite hiat[al] hernia is demonstrated."  The impression was "[s]mall amount of gastroesophageal reflux.  Moderate duodenitis without definite ulceration demonstrated."  A November 1990 STR noted that he had undergone a UGI and that he was diagnosed with mild gastritis and mild duodenitis.  The Veteran's STRs do not show that the Veteran had a hiatal hernia or symptoms thereof while in service.  Further, two in-service diagnostic tests show that he did not have a hiatal hernia.  

In September 1993, the Veteran underwent a UGI at a VA facility.  The study showed that, "[t]he esophageal motility is normal and no hiatal hernia was identified."  The impression was, "[f]requent spontaneous gastroesophageal reflux.  No hiatal hernia or peptic ulcer disease."  

In September 1996, he underwent a second UGI in September 1996 and it was noted that, "[e]sophageal motility is normal and no hiatal hernia or gastroesophageal reflux is noted."  The impression was a "small c-loop duodenal diverticulum.  Otherwise, normal upper GI."  The Veteran's VA treatment records do not support a nexus between his hiatal hernia and service because his diagnostic testing showed that he did not have a hiatal hernia.  

In October 1996, the Veteran received private treatment from Kaiser Permanente.  It was noted that he had a "questionable" history of a hiatal hernia, and that he had been diagnosed with gastroesophageal reflux disease (GERD) many years ago.  He had undergone prior UGIs with "...conflicting data as to whether or not he had a hiatal hernia and gastroesophageal reflux."  He underwent a UGI with his Kaiser Permanente provider in October 1996 and the impression was "...consistent with a small sliding hiatal hernia with mild gastroesophageal reflux disease."  The October 1996 UGI report diagnosed a hiatal hernia but did not provide information regarding its etiology. 

The Veteran underwent a VA examination in July 2010.  The examiner found that the hiatal hernia was not a result of service.  In support of his opinion, he noted that the Veteran underwent multiple UGIs, which are used to diagnose hernias.  He noted that in 1983, one radiologist interpreted his UGI as GERD.  In 1990, another physician interpreted a UGI as GERD and duodenitis.  He also cited to the Veteran's September 1993 UGI which showed GERD and not a hiatal hernia.  The VA examiner explained, "[w]hile in [the] military, the [V]eteran more than likely was treated for GERD and reflux symptoms for a presumed hiatal hernia.  However, there is no evidence to support a diagnosis of hiatal hernia during military service.  Three separate studies read by three separate radiologist[s] all concluded no hiatal hernia on upper GI studies performed while in the military."  The examiner found that the Veteran had a "minimal" hiatal hernia and that, "[t]here is no reason to suspect this trace finding of hiatal hernia ever existed prior.  There is a good chance that the impression was given because a history of hiatal hernia was given."  The Board finds the July 2010 VA examiner's opinion and rationale to be highly probative against the Veteran's claim.  The examiner explains that the a hiatal hernia was not noted in multiple UGIs and how the Veteran was more likely experiencing GERD in service as opposed to a hernia.  

The Veteran has advanced lay assertions in support of his claim.  In June 2010, he stated that his GERD was already service-connected.  He explained that he felt he should have filed a claim for a hiatal hernia at the same time that he filed his GERD claim because "...one directly effects the other."  He asserted that the military misdiagnosed him with an ulcer, and that his symptoms were actually caused by GERD and a hiatal hernia.  In his January 2011 NOD, he asserted that his hiatal hernia "... was present all along...."  

The Veteran is competent to report observable symptoms such as those from an upper gastrointestinal condition.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's description of his symptoms to be credible.  Barr, 21 Vet. App. at 308.  However, in this case, the Veteran is not competent to assert that his symptoms were caused by a hiatal hernia as opposed to other conditions.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of the Veteran's hiatal hernia, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  A hiatal hernia is a condition that is noted on an UGI, which is a diagnostic test conducted and interpreted by a specialized medical professional.  The Veteran does not possess the requisite experience to self-diagnose a hiatal hernia in service.  Further, his STRs contain two UGI reports which both stated that there was no hiatal hernia present.  His assertion that he had a hiatal hernia in service is less probative than the in-service UGI reports.  Further, it has been investigated by a competent medical professional in July 2010 and found not supportable.  Jandreau, 492 F.3d 1372. 


In June 2010, he also asserted that his hiatal hernia "contributes to GERD."  Because the Veteran's GERD is already service-connected, his assertion that his hiatal hernia makes his GERD worse does not support a nexus between the hiatal hernia and service.  

The Board finds that the preponderance of the evidence is against service connection for a hiatal hernia.  38 U.S.C.A. § 5107(b) (West 2014).  Therefore, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II. Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The issues of entitlement to extraschedular evaluations for the Veteran's bilateral hammer toes under 38 C.F.R. § 3.321(b) are discussed in the Remand portion below.  

The Veteran's hammer toes of the left and right feet are currently assigned noncompensable ratings under Diagnostic Code 5282, hammer toe.  Each foot has a separate noncompensable rating.  38 C.F.R. § 4.71a (2014).  Under Diagnostic Code 5282, a noncompensable rating is assigned when the Veteran has single hammer toes.  A 10 percent rating is warranted for unilateral hammer toe deformity of all toes without claw foot.  Id.  A 10 percent rating is the maximum available schedular rating under Diagnostic Code 5282.  

A May 2010 VA treatment record notes hammer toe deformity on the second through fourth toes of the left foot.  At his May 2011 VA examination, the examiner diagnosed hammer toe deformity of the second through fifth toes on the right foot, and of the second toe on the left foot. 

In his October 2011 NOD, the Veteran stated that VA incorrectly stated that he only had a hammer toe deformity on the second toe of his left foot, and that instead he had three.  This is confirmed by the May 2010 VA treatment record.  The Board finds that the Veteran has three hammer toe deformities on the left foot and four hammer toe deformities on the right foot.  

However, the record does not show, nor does the Veteran assert, that he has hammer toe deformities of all five toes on either foot.  Therefore, the schedular criteria for a 10 percent rating for hammer toes are not met with respect to either foot.  

With regard to other Diagnostic Codes applicable to the foot, the Veteran has not been diagnosed with flatfoot, weak foot, claw foot, Morton's disease, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5276-5279, 5281, and 5283 are not for application.  38 C.F.R. § 4.71a (2014).  Although the Veteran has been diagnosed with hallux valgus (bunions), it is a separately diagnosed condition from hammer toes and is not currently service-connected.  Therefore, Diagnostic Code 5280, which contemplates hallux valgus, is not for application.  Lastly, Diagnostic Code 5284, other foot injuries, is not for application because the Veteran's hammer toes are specifically contemplated by Diagnostic Code 5282.  Id.  Further, hammer toes are specifically the only foot disabilities for which service connection is in effect.  Id.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's service-connected disabilities have caused unemployability.  Therefore, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Service connection for a hiatal hernia is denied.  

An initial schedular compensable disability rating for hammer toes of the left foot is denied.  

An initial schedular compensable disability rating for hammer toes of the right foot is denied.  


REMAND

With regard to the Veteran's bunions, the July 2010 VA examination and opinion are inadequate.  The examiner based the negative opinion solely on the a lack of a diagnosis of bunions in the Veteran's service treatment records.  The STRs contain numerous references to foot symptoms and constitute competent evidence of recurrent symptoms of a foot disability, even though bunions were not specifically diagnosed.  Therefore, the rationale provided is not adequate and an addendum opinion is needed.  

With regard to the Veteran's hammer toes, the threshold factor for extraschedular consideration under 38 C.F.R. § 3.321(b) is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has asserted that his hammer toes cause multiple symptoms that are not addressed by Diagnostic Code 5282.  Specifically he reports pain, tenderness, the need to wear gel inserts, one of his toes not touching the ground when he stands, and difficulty with balance.  Therefore the rating criteria are not adequate.  Remand for referral to the Director of the Compensation Service for consideration of extraschedular ratings for hammer toe deformities of the left and right feet is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the July 2010 hiatal hernia examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bunions began during active service or are related to any incident of service.

c. Because the Veteran experienced symptoms of a foot disability during service, it is not sufficient to render a negative opinion solely because bunions were not specifically diagnosed in service.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Refer the Veteran's claim for initial compensable disability ratings for hammer toes of the left and right feet to the Director of the Compensation Service for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2014).  
	
3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


